Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are allowed and claims 2, 9, and 16 are cancelled based on July 22, 2022 claims amendment in addition to the authorized examiner’s amendments as indicate below.  

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(a), (b), 35 U.S.C. §102(a)(2), U.S.C. §103, and 35 U.S.C. §101 rejections:
Applicant’s claim amendments filed July 22, 2022 combined with Examiner’s Amendment as indicated below overcame all prior rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment was discussed in an interview with Attorney Monchai Chuaychoo on August 31, 2022 and was authorized on September 1, 2022.
The application has been amended as follows: 
1.(Currently Amended) A computer-implemented method for detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment, the computer-implemented method comprising: 
	 training, by the one or more edge devices, a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals [[the]] a number of defects in products with [[the]] same product type, same manufacturing line and same batch, ntlb is [[the]] a number of inspected products with [[the]] same product type, same manufacturing line and same batch, dtl is [[the]] a number of defects in products with [[the]] same product type and same manufacturing line, ntl is [[the]] a number of inspected products with [[the]] same product type and same manufacturing line, dlb. is [[the]] a number of defects in products with [[the]] same manufacturing line and same batch, nlb is [[the]] a number of inspected products [[the]] same manufacturing line and same batch, dtb is [[the]] a number of defects in products with [[the]] same product type and same batch, ntb is [[the]] a number of inspected products with [[the]] same product type and same batch, dt is [[the]] a number of defects in products with [[the]] same product type, nt is [[the]] a number of inspected products with [[the]] same product type, dl is [[the]] a number of defects in products with [[the]] same manufacturing line, nl is [[the]] a number of inspected products with [[the]] same manufacturing line, db is [[the]] a number of defects in products with [[the]] same batch, nb is [[the]] a number of inspected products with [[the]] same batch and a, b, c are correlation coefficients where a > b > C; 
inspecting by the one or more edge devices, for the defects during a production operation based on the defect identification model; 
recording by the one or more edge devices, an identity of a defective product in the production operation; and 
outputting by the one or more edge devices, the identity of the defective product.

2.(Cancelled)  

3.(Original) A computer-implemented method of claim 2, wherein selecting the defective identification model is chosen from a plurality of defective identification models based on a score of the plurality defective identification models that exceed a scoring threshold.  

4. (Previously presented) A computer-implemented method of claim 1, wherein recording the identity of the defective product further comprises: assigning a unique defective id (identification) number to the defective product.  

5. (Original) A computer-implemented method of claim 1, wherein inspecting the production operation product further comprises: determining, by a computer vision system, one or more areas of a product exceed a defect threshold.  

6.(Previously presented) A computer-implemented method of claim 1, wherein the one or more edge devices further comprises a distributed edge cluster and a distributed Al quality inspection system.  

7. (Previously presented) A computer-implemented method of claim 4, wherein outputting the identity further comprises: generating a daily defect log based on the defective product which can include, but it is not limited to, the defective ID number, timestamp, machine number and raw materials. 
 
8.(Currently Amended) A computer program product for detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment,[[,]] the computer program product comprising[[:]] one or more computer readable storage media  having program instructions stored on the one or more computer readable storage media[[,]] for execution by at least one of one or more computer processors to carry out the program instructions comprising: 
 training a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals [[the]] a number of defects in products with [[the]] same product type, same manufacturing line and same batch, ntlb is [[the]] a number of inspected products with [[the]] same product type, same manufacturing line and same batch, dtl is [[the]] a number of defects in products with [[the]] same product type and same manufacturing line, ntl is [[the]] a number of inspected products with [[the]] same product type and same manufacturing line, dlb. is [[the]] a number of defects in products with [[the]] same manufacturing line and same batch, nlb is [[the]] a number of inspected products [[the]] same manufacturing line and same batch, dtb is [[the]] a number of defects in products with [[the]] same product type and same batch, ntb is [[the]] a number of inspected products with [[the]] same product type and same batch, dt is [[the]] a number of defects in products with [[the]] same product type, nt is [[the]] a number of inspected products with [[the]] same product type, dl is [[the]] a number of defects in products with [[the]] same manufacturing line, nl is [[the]] a number of inspected products with [[the]] same manufacturing line, db is [[the]] a number of defects in products with [[the]] same batch, nb is [[the]] a number of inspected products with [[the]] same batch and a, b, c are correlation coefficients where a > b > C;
 inspecting for the defects during a production operation based on the defect identification model; 
 recording an identity of a defective product in the production operation; and 
 outputting the identity of the defective product.  

9.(Cancelled) Page 4 of 12Docket No. P201911636US01 Application No. 17/031,195  

10. (Currently Amended) The computer program product of claim 8, wherein  selecting the defective identification model is chosen from a plurality of defective identification models based on a score of the plurality defective identification models that exceed a scoring threshold.  

11. (Currently Amended) The computer program product of claim 8, wherein  recording the identity of the defective product further comprises: program instructions to assign a unique defective id (identification) number to the defective product.  

12. (Currently Amended) The computer program product of claim 8, wherein  inspecting the production operation product further comprises:  determining, by a computer vision system, one or more areas of a product exceed a defect threshold.  

13. (Currently Amended) The computer program product of claim 8, wherein  the one or more edge devices further comprises a distributed edge cluster and a distributed Al quality inspection system [[the]].  

14. (Currently Amended) The computer program product of claim 11,  outputting the identity further comprises:  generating a daily defect log based on the defective product which can include, but it is not limited to, the defective ID number, timestamp, machine number and raw materials.  

15.(Currently Amended) A computer system detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment,[[,]] the computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors[[,]] to carry out the program instructions comprising: 
 training a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals [[the]] a number of defects in products with [[the]] same product type, same manufacturing line and same batch, ntlb is [[the]] a number of inspected products with [[the]] same product type, same manufacturing line and same batch, dtl is [[the]] a number of defects in products with [[the]] same product type and same manufacturing line, ntl is [[the]] a number of inspected products with [[the]] same product type and same manufacturing line, dlb. is [[the]] a number of defects in products with [[the]] same manufacturing line and same batch, nlb is [[the]] a number of inspected products [[the]] same manufacturing line and same batch, dtb is [[the]] a number of defects in products with [[the]] same product type and same batch, ntb is [[the]] a number of inspected products with [[the]] same product type and same batch, dt is [[the]] a number of defects in products with [[the]] same product type, nt is [[the]] a number of inspected products with [[the]] same product type, dl is [[the]] a number of defects in products with [[the]] same manufacturing line, nl is [[the]] a number of inspected products with [[the]] same manufacturing line, db is [[the]] a number of defects in products with [[the]] same batch, nb is [[the]] a number of inspected products with [[the]] same batch and a, b, c are correlation coefficients where a > b > C; 
 inspecting for the defects during a production operation based on the defect identification model; 
 recording an identity of a defective product in the production operation; and 
 outputting the identity of the defective product.  

16. (Cancelled)  

17. (Currently Amended) The computer system of claim 15, wherein  selecting the defective identification model is chosen from a plurality of defective identification models based on a score of the plurality defective identification models that exceed a scoring threshold.  

18. (Currently Amended) The computer system of claim 15, wherein  recording the identity of the defective product further comprises: program instructions to assign a unique defective id (identification) number to the defective product.  

19. (Currently Amended) The computer system of claim 15, wherein  inspecting the production operation product further comprises:  determining, by a computer vision system, one or more areas of a product exceed a defect threshold.  

20. (Currently Amended) The computer system of claim 18,  outputting the identity further comprises:  generating a daily defect log based on the defective product which can include, but it is not limited to, the defective ID number, timestamp, machine number and raw materials.


Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
 Adler et al. (US 2021/0011177) teaches a computer-implemented method, a computer program product, and a computer system for alerting users based on a detected defect during manufacturing quality inspection (x-ray inspection system 1000A of fig.1 and system 3000 of fig.3), the computer system comprising: one or more computer processors (compute processors of x-ray inspection system 320, fig.3 and par.0079); one or more computer readable storage media (storage medium, par.0006); program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (computer program product to execute the inspection methods, par.0006 and fig.3), the program instructions comprising: program instructions to select a defect identification model based on a defect prioritizing algorithm (x-ray inspection system use one or more defect models such as reference models or/and machine-learning models based on samples classified into different categories to identify defects, par.0059; various models such as a computer vision algorithm, a machine-learning model, a computer algorithm for statistical analysis, and the inlier/outlier sample models may be machine-learning models with associated weights or feature-based sample models [e.g., vectors associated a number of features, sample parameters, and thresholds], the system may generate new models for the outlier samples with unknown defects based on the new knowledge learned by the computer algorithms, machine-learning models, par.0067); program instructions to inspect a production operation based on the defect identification model (x-ray inspection system inspects samples with one or more machine learning models, par.0059, par.0061, par.0067); program instructions to record an identity of a defective product in the production operation (identifying defective samples based on lot number and sample number, par.0091-0092 and fig.4; defective samples identified with numbers 461-464, fig.4 and par.0089); and program instructions to output the identity of the defective product (x-ray images of samples 312 using computer vision algorithms or/and machine-learning models to analyze the captured images and detects defects of samples 312 based on deviation from predetermined threshold ranges, par.0076; display image results on electronics 600 of x-ray inspection system 1000B, fig.1A-B).  
Mazzaro et al. (US 2015/0106058) teaches of a reliability operation system to determine a probability of failure of a heat recovery steam generator (Mazzaro: abstract), including applying an IBM Maximo system to incorporate reliability and performance measures for use as input data (Mazzaro: par.0075), modeling and inspecting to improve reliability of system operations (Mazzaro: figs.1 and 4; Adler: figs.1 and 3), for the purpose of obtaining equipment condition assessment reports and correlative maintenance directives (Mazzaro: par.0075).
Markham et al. (US 7,032,816) teaches of machines control in product manufacturing (Markham: fig.2) including a method of reducing quality defect in a process of manufacturing a product (Markham: col.3 lines 28-42), a daily defect log based on the defective product which can include, but it is not limited to, the defective ID number, timestamp, machine number and raw materials (Markham: time series on waste/defect is displayed in accordance to machine type and raw material types used in production, col.8 lines 31-37; defect/waste product recorded including defect/waste code, timestamp, 308 of fig.10A) and for the purpose of guiding daily operations of manufacturing and process control and to examine the effect of a change in production or raw material implemented in one or more plants (Markham: col.8 lines 30-42).
 	Nonetheless, the prior arts of record individually or in combination does not teach at least “training, by the one or more edge devices, a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals a number of defects in products with same product type, same manufacturing line and same batch, ntlb is a number of inspected products with same product type, same manufacturing line and same batch, dtl is a number of defects in products with same product type and same manufacturing line, ntl is a number of inspected products with same product type and same manufacturing line, dlb. is a number of defects in products with same manufacturing line and same batch, nlb is a number of inspected products same manufacturing line and same batch, dtb is a number of defects in products with same product type and same batch, ntb is a number of inspected products with same product type and same batch, dt is a number of defects in products with same product type, nt is a number of inspected products with same product type, dl is a number of defects in products with same manufacturing line, nl is a number of inspected products with same manufacturing line, db is a number of defects in products with same batch, nb is a number of inspected products with same batch and a, b, c are correlation coefficients where a > b > C”.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A computer-implemented method for detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment, the computer-implemented method comprising: 
	training, by the one or more edge devices, a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals a number of defects in products with same product type, same manufacturing line and same batch, ntlb is a number of inspected products with same product type, same manufacturing line and same batch, dtl is a number of defects in products with same product type and same manufacturing line, ntl is a number of inspected products with same product type and same manufacturing line, dlb. is a number of defects in products with same manufacturing line and same batch, nlb is a number of inspected products same manufacturing line and same batch, dtb is a number of defects in products with same product type and same batch, ntb is a number of inspected products with same product type and same batch, dt is a number of defects in products with same product type, nt is a number of inspected products with same product type, dl is a number of defects in products with same manufacturing line, nl is a number of inspected products with same manufacturing line, db is a number of defects in products with same batch, nb is a number of inspected products with same batch and a, b, c are correlation coefficients where a > b > C; 
inspecting by the one or more edge devices, for the defects during a production operation based on the defect identification model; 
recording by the one or more edge devices, an identity of a defective product in the production operation; and 
outputting by the one or more edge devices, the identity of the defective product.”

The primary reason for the allowance of claim 8 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A computer program product for detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment, the computer program product comprising one or more computer readable storage media having program instructions stored on the one or more computer readable storage media for execution by at least one of one or more computer processors to carry out the program instructions comprising: 
training a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals a number of defects in products with same product type, same manufacturing line and same batch, ntlb is a number of inspected products with same product type, same manufacturing line and same batch, dtl is a number of defects in products with same product type and same manufacturing line, ntl is a number of inspected products with same product type and same manufacturing line, dlb. is a number of defects in products with same manufacturing line and same batch, nlb is a number of inspected products same manufacturing line and same batch, dtb is a number of defects in products with same product type and same batch, ntb is a number of inspected products with same product type and same batch, dt is a number of defects in products with same product type, nt is a number of inspected products with same product type, dl is a number of defects in products with same manufacturing line, nl is a number of inspected products with same manufacturing line, db is a number of defects in products with same batch, nb is a number of inspected products with same batch and a, b, c are correlation coefficients where a > b > C;
inspecting for the defects during a production operation based on the defect identification model; 
recording an identity of a defective product in the production operation; and 
outputting the identity of the defective product.”

The primary reason for the allowance of claim 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A computer system detecting, by one or more edge devices, defects in inspected products during quality inspection in a manufacturing environment, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors to carry out the program instructions comprising: 
training a machine learning model to detect the defects in the inspected products during manufacturing, wherein the training comprises selecting a defect identification model with a highest score based on a defect prioritizing algorithm, wherein the defect prioritizing algorithm further comprises of a model scoring equation:

    PNG
    media_image1.png
    43
    816
    media_image1.png
    Greyscale
 , where dtlb equals a number of defects in products with same product type, same manufacturing line and same batch, ntlb is a number of inspected products with same product type, same manufacturing line and same batch, dtl is a number of defects in products with same product type and same manufacturing line, ntl is a number of inspected products with same product type and same manufacturing line, dlb. is a number of defects in products with same manufacturing line and same batch, nlb is a number of inspected products same manufacturing line and same batch, dtb is a number of defects in products with same product type and same batch, ntb is a number of inspected products with same product type and same batch, dt is a number of defects in products with same product type, nt is a number of inspected products with same product type, dl is a number of defects in products with same manufacturing line, nl is a number of inspected products with same manufacturing line, db is a number of defects in products with same batch, nb is a number of inspected products with same batch and a, b, c are correlation coefficients where a > b > C; 
inspecting for the defects during a production operation based on the defect identification model; 
recording an identity of a defective product in the production operation; and 
outputting the identity of the defective product.”

Claims 3-7, 10-14, and 17-20 are allowed due to their dependency on claim 1, 8 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20210383530, US-20220128983, WO-2012037650, WO-2019176990, CN-113591948, and WO-2022065621.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 2, 2022